                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

CHARLOTTE D. BLACK,                              )
                                                 )
       Plaintiff,                                )
                                                 )
              vs.                                )      CIVIL NO. 19-cv-031-DGW 1
                                                 )
COMMISSIONER of SOCIAL SECURITY,                 )
                                                 )
       Defendant.                                )

                            MEMORANDUM AND ORDER

WILKERSON, Magistrate Judge:

       Before the Court is the parties’ Joint Motion for Remand for Further

Proceedings. (Doc. 25).

       The parties ask that this case be remanded for further proceedings

pursuant to sentence four of 42 U.S.C. § 405(g). A sentence four remand (as

opposed to a sentence six remand) depends upon a finding of error, and is itself a

final, appealable order.       See, Melkonyan v. Sullivan, 501 U.S. 89 (1991);

Perlman v. Swiss Bank Corporation Comprehensive Disability Protection Plan,

195 F.3d 975, 978 (7th Cir. 1999).          Upon a sentence four remand, judgment

should be entered in favor of plaintiff.     Shalala v. Schaefer, 509 U.S. 292, 302-

303 (1993).

       The parties agree that, upon remand, “the ALJ will re-evaluate the

claimant’s RFC, with citation to the medical evidence that supports each


1
 This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. §636(c). See, Docs. 10 & 17.


                                             1
limitation assessed; re-evaluate the record medical opinions; and obtain

additional vocational evidence if warranted.”

      Plaintiff applied for disability benefits in November 2015. (Tr. 14). While

recognizing that the agency has a full docket, the Court urges the Commissioner

to expedite this case on remand.

      For good cause shown, the parties’ Joint Motion for Remand for Further

Proceedings (Doc. 25) is GRANTED.

      The final decision of the Commissioner of Social Security denying plaintiff’s

application for social security disability benefits is REVERSED and REMANDED

to the Commissioner for rehearing and reconsideration of the evidence, pursuant

to sentence four of 42 U.S.C. § 405(g).

      The Clerk of Court is directed to enter judgment in favor of plaintiff.

      IT IS SO ORDERED.

      DATED: August 29, 2019.




                                       DONALD G. WILKERSON
                                       UNITED STATES MAGISTRATE JUDGE




                                          2
